TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00091-CV


Perry & Perry Builders, Inc./Sergio Galvan d/b/a Galvan Plastering Company, Appellants


v.


Sergio Galvan d/b/a/ Galvan Plastering Company/Perry & Perry Builders, Inc.; Our
Lady's Maronite Catholic Church; and Insurance Company of the West, Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. 99-07409, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


S U P P L E M E N T A L   M E M O R A N D U M   O P I N I O N


	After this Court released an opinion regarding this appeal, the parties filed several
motions.  Leaving our original opinion in place except for the disposition of the case, this Court
dispenses with those motions and this appeal by this supplemental opinion.
	Sergio Galvan, doing business as Galvan Plastering Company, filed a motion
requesting substitution of an attorney.  We grant the motion and substitute Hubert Green in place of
Robert Wachsmuth as Galvan's attorney.
	Perry & Perry Builders, Inc. filed a motion for rehearing.  Then, both Galvan and
Perry announced by motion that they have settled their disputes and request dismissal of this appeal. 
	We dismiss the motion for rehearing as moot and grant their motions to dismiss this
appeal.  We withdraw the judgment dated July 24, 2003, and render a new judgment, dated August
29, 2003.  The previous opinion remains in place, with this supplemental opinion appended to it.


  
					David Puryear, Justice
Before Justices Patterson, Puryear and Aboussie*
Dismissed on Parties' Motions
Filed:   August 29, 2003












*	Before Marilyn Aboussie, Chief Justice (retired), Third Court of Appeals, sitting by assignment. 
See Tex. Gov't Code Ann. § 74.003(b) (West 1998).